Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 has been considered and is in compliance with the provisions of 37 CFR 1.97.
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1-8, as filed, are currently pending and have been considered below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-4 are directed to a method (i.e. process), and claims 5-8 are directed to a device or computer product (i.e. article of manufacture). Therefore, claims 1-8 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A method for measuring a slope angle of a vehicle, the method comprising: 5
determining, by a controller, whether or not a speed of the vehicle is 0 based on a speed signal received from a vehicle speed sensor of the vehicle; 
measuring, by the controller, an extremal value measured first, an extremal value measured second, and an extremal value measured third among extremal values of an output signal of an acceleration sensor detecting a signal corresponding to the slope angle of the vehicle when the speed of the vehicle is 0; 
verifying, by the controller, whether or not the measured three extremal values satisfy conditions of the extremal values based on reference conditions of each of the extremal values; 
estimating, by the controller, a steady state value of the output signal of the acceleration sensor, based on the extremal values measured first and second among the verified three extremal values and a dynamic characteristic parameter of the vehicle or based on the verified three extremal values; and 
converting, by the controller, the steady state value into the slope angle of the vehicle, 
wherein the output signal of the acceleration sensor has a damped free vibration waveform.  
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations, the limitations cover performance of the human mind (i.e. determining, verifying, estimating) or a “mathematical concept” (i.e. converting), see MPEP 2106.04(a)(2). The controller is merely disclosed as a generic component to perform the mental process or mathematical concept. A person could determine that the vehicle speed is at 0 or not by merely observation. The verifying the measured values satisfy reference conditions amounts to no more than comparing a received value to a known value which can be performed mentally. Estimation of a steady state value of an output signal based on measured extremal values also amounts to no more than a mental process performed by a generic component. The conversion of a steady state value into a slope angle is a mathematical calcuation being performed by a generic component, see MPEP 2106.04(a)(2)(C). Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A method for measuring a slope angle of a vehicle, the method comprising: 5
determining, by a controller, whether or not a speed of the vehicle is 0 based on a speed signal received from a vehicle speed sensor of the vehicle; 
measuring, by the controller, an extremal value measured first, an extremal value measured second, and an extremal value measured third among extremal values of an output signal of an acceleration sensor detecting a signal corresponding to the slope angle of the vehicle when the speed of the vehicle is 0; 
verifying, by the controller, whether or not the measured three extremal values satisfy conditions of the extremal values based on reference conditions of each of the extremal values; 
estimating, by the controller, a steady state value of the output signal of the acceleration sensor, based on the extremal values measured first and second among the verified three extremal values and a dynamic characteristic parameter of the vehicle or based on the verified three extremal values; and 
converting, by the controller, the steady state value into the slope angle of the vehicle, 
wherein the output signal of the acceleration sensor has a damped free vibration waveform.  
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
In particular, the claim element of measuring the extremal values of the acceleration sensor amounts to no more than insignificant extra solution activity, see MPEP 2106.05(g). In particular the measuring of these values output from the acceleration sensor is mere data gathering. Therefore, this additional element does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to with respect to the integration of the abstract idea into a practical application, the addition of measuring the extremal values output from the acceleration sensor is not sufficient to amount to significantly more than the judicial exception, because mere data gathering which is well known insignificant extra solution-solution activity, see 2106.05(g).
Therefore, the claim is not patent eligible.
Regarding claim 5 the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding claims 2-4 and 6-8 the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Allowable Subject Matter
Claims 1-8 are objected to, but would be allowable if amendments are made to the independent claims or the independent claims are rewritten to overcome the 101 rejection presented above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ye et al. (USP 9,311,761) -  discloses calculating a road slope angle based on the calculated vehicle load and the calculated normal load.
You et al. (US 2014/0309803) – discloses calculation of a road slope based on receiving raw signal from the acceleration and rotation velocity transmitted from a six degree of freedom inertial sensor.
Wang (US 2015/0345630) – discloses an inclination sensor which detects the inclination angle of the road surface in which the vehicle is positioned.
Chen et al. (US 2016/0068165) – discloses a system to estimate the vehicle pitch angle and road grade angle based on vehicle dynamics data such as yaw rate, longitudinal velocity, lateral velocity, and/or longitudinal acceleration.
Raffone (US 2016/0332633) – discloses an automotive electronic control unit programmed to estimate at least the road slope when the vehicle is considered stopped based on accelerometer signal.
Eom et al. (US 2017/0166211) – discloses measuring of slope angle of the road based on a gyroscope sensor and vehicle speed sensor.
Kotteri et al. (US 2019/0135293) – discloses a slope detection system which determines the road slope of the vehicle based on sensors arranged to capture data of the terrain ahead of the vehicle.
Grother et al. (US 2021/0070305) – discloses a profiler which generates the surface profile of the surface a vehicle is traveling on with no minimum speed requirement.
Lee et al. (US 2021/0070360) – discloses an apparatus and method for estimating a slope angle of a road based on a longitudinal slope angle from a kinematic model.
Ishigami et al. (US 2010/0292915) – discloses calculation of a road slope angle based on signal data from a 3-axis acceleration sensor and the acceleration of the vehicle measured by a distance sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664